UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A ☐ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ☒ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2015 OR ☐TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ☐SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report . For the transition period from to COMMISSION FILE NUMBER 0-28542 ICTS INTERNATIONAL N.V. (Exact Name of Registrant as specified in its charter) Not Applicable (Translation of Registrant's name into English) The Netherlands (Jurisdiction of incorporation or organization) Walaardt Sacréstraat 425-4, 1chiphol-Oost, The Netherlands (Address of principal executive offices) Alon Raich, Tel: +31-20-7163420, Email: alon@ictsinternational.com, Address: Same as above (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each Class: None Name of each exchange on which registered: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Stock, par value 0.45 Euro per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) 2 Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 10,961,698. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES☐NO ☒ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YES ☐NO ☒ Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES☒NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒NO ☐ 3 Indicate by check mark whether the registrant is a large accelerated filer, am accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐Accelerated filer☐Non-accelerated filer ☒ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP☒ International Financial Reporting Standards as issued by the International Accounting Standards Board ☐Other ☐ If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17☐Item 18 ☐ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES☐NO ☒ (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YES☐NO ☐ When used in this Form 20-F/A, the words "may", "will", "expect", "anticipate", "continue", "estimates", "project", "intend" and similar expressions are intended to identify Forward-Looking Statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 regarding events, conditions and financial trends that may affect the Company's future plans of operations, business strategy, operating results and financial position. Prospective investors are cautioned that any Forward-Looking Statements are not guarantees of future performance and are subject to risks and uncertainties and those actual results may differ materially from those included within the Forward-Looking Statements as a result of various factors. 4 EXPLANATORY NOTE The purpose of the Amendment is to add a Certification by the Principal Financial Officer of the Company pursuant to 18 U.S.C. §1350 as adopted pursuant to §906 of the Sarbanne-Oxley Act of 2002. Other than providing the Certification, no other changes were done. 5 Table of Contents Part I Item 1 Identity of Directors, Senior Management and Advisers 6 Item 2 Offer Statistics and Expected Timetable 6 Item 3 Key Information 6 Item 4 Information on the Company 14 Item 5 Operating and Financial Review and Prospects 26 Item 6 Directors, Senior Management and Employees 42 Item 7 Major Shareholders and Related Party Transactions 50 Item 8 Financial Information 52 Item 9 The Offer and Listing 54 Item 10 Additional Information 55 Item 11 Quantitative and Qualitative Disclosures about Market Risk 68 Item 12 Description of Securities other than Equity Securities 68 Part II Item 13 Defaults, Dividend Arrearages and Delinquencies 68 Item 14 Material Modifications to the Rights of Security Holders and the Use of Proceeds 68 Item 15 Controls and Procedures 69 Item 16A Audit Committee Financial Expert 69 Item 16B Code of Ethics 69 Item 16C Fees Paid to our Independent Registered Public Accounting Firm 70 Item 16D Purchases of Equity Securities by the Issuer and Affiliated Purchasers 70 Item 16E Change in Accountant's Disclosure 70 Item 16F Corporate Governance 70 Part III Item 17 Financial Statements 70 Item 18 Financial Statements 71 Item 19 Exhibits 71 Exhibits Exhibit 12.1 Certification Exhibit 12.2 Certification Exhibit 13.1 Certification Exhibit 13.2 Certification 5 PART I Item 1. Identity of Directors, Senior Management and Advisers Not Applicable Item 2. Offer Statistics and Expected Timetable Not Applicable Item 3. Key information Operations ICTS International N.V. was registered at the Department of Justice in Amstelveen, Netherlands on October 9, 1992. ICTS and subsidiaries (collectively referred to as “ICTS” or"Company") operate in three reportable segments: (a)corporate (b) aviation security and other aviation services and (c) technology. The corporate segment does not generate revenue and contains primarily non-operational expenses. The airport security and other aviation services business provide security and other services to airlines and airport authorities, predominantly in Europe and the United States. The technology segment is predominantly involved in the development and sale of identity security software to financial and other institutions, in Europe and the United States. Selected Financial Data Selected data set forth below have been derived from the ICTS Consolidated Financial Statements, which have been prepared in accordance with generally accepted accounting principles in the United States of America (“US GAAP”). The Selected Consolidated Financial Data set forth below should be read in conjunction with Item 5 Operating and Financial Review and Prospects and the ICTS Consolidated Financial Statements and the Notes to those Consolidated Financial Statements included in Item 18 in this Annual Report. 6 The following table summarizes certain balance sheet data for the Company for the years ended December 31, 2015, 2014, 2013, 2012, and 2011: (U.S. Dollars in Thousands) December 31, Cash and cash equivalents $ Total current assets Total assets from discontinued operations - Total assets Total current liabilities Total liabilities from discontinued operations - Total liabilities Shareholders' deficit ) The following table summarizes certain statement of operations data for theCompany for the years ended December 31, 2015, 2014, 2013, 2012, and 2011: (U.S. Dollars in Thousands) Year ended December 31, Revenue $ Cost of revenue GROSS PROFIT Operating expenses: Research and development Selling, general and administrative Forgiveness of debt - - ) - - Total operating expenses OPERATING INCOME (LOSS) Other income (expenses), net ) INCOME (LOSS) BEFORE INCOME TAX BENEFIT (EXPENSE) Income tax benefit (expense) INCOME (LOSS) FROM CONTINUING OPERATIONS ) Income (loss) from discontinued operations - ) ) NET INCOME (LOSS) $ ) $ $ ) $ ) $ ) NET INCOME (LOSS) PER SHARE, BASIC AND DILUTED: Continuing Operations $ ) $ $ ) $ ) $ ) Discontinuing Operations - ) ) Net income (loss) per share $ ) $ $ ) $ ) $ ) Weighted average number of shares outstanding 7 Risk Factors You should carefully consider the risks described below regarding the business and the ownership of our shares. If any of the risks are realized, our business, financial condition or results of operations could be adversely affected, and the price of our common stock could decline significantly. Potential liability claims As a result of the September 11th terrorist attacks, numerous lawsuits have been commenced againstthe Companyand our U.S. subsidiary. The cases arise out of airport security services provided for United Flight 175 out of Logan Airport in Boston, Massachusetts, which crashed into the World Trade Center. Most of these cases have been settled at no cost to the Company. There is one case remaining and the outcome of this case is uncertain. If there is an adverse outcome with respect to any of these claims which is not covered by insurance, then there may be a significant adverse impact on the Company. Losses in recent years The Company incurred income (losses) from continuing operations of $(4.7) million, $1.5 million and $(5.3) million in 2015, 2014 and 2013, respectively. The Company has a shareholders’ deficit of $42.2 million and $39.1 million as of December 31, 2015, and 2014, respectively. If we are unable to obtain new service contracts, increase revenues and achieve profitability, the viability of our Company will be in question, our financial condition and results of operations will be adversely affected and our share price will likely decline. Auditors’ going concern opinion The Company hasa working capital deficit and a history of recurring losses from continuing operations and negative cash flows from operations. As of December 31, 2015 and 2014, we have a working capital deficit of $5.0 million and $2.5 million, respectively. During the years ended December 31, 2015, 2014 and 2013, we incurred income (losses) from continuing operations of (4.7) million, $1.5 million and $(5.3) million, respectively, and positive (negative) cash flows from operations of ($1.1) million, $1.8 million, ($7.7) million, respectively. In their report, our independent registered public accounting firm, Mayer Hoffman McCann CPAs, stated that there is substantial doubt about our ability to continue as a going concern and our consolidated financial statements for the year ended December 31, 2015 were prepared assuming that we would continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to generate cash flows from our operations and obtain additional related party or third party financing. There can be no assurances that management's plans to generate sufficient cash flows from operations and obtain additional financing from related parties or third parties will be successful. Loans from an entity related to our principal stockholder Our financing activities have consisted primarily of convertible loans from an entity related to our principal shareholder. There is no assurance that our principal shareholder will continue making loans to the Company and even if loans are made, there is no assurance that the terms will be favorable to the Company. 8 Key personnel Our success will largely depend on the services of our senior management and executive personnel. The loss of the services of one or more of such key personnel could have an adverse impact on our operations. Our success will also be dependent upon our ability to hire and retain additional qualified executive personnel. We cannot assure you that we will be able to attract, assimilate and retain personnel with the attributes necessary to execute our strategy. We cannot assure you that one or more of our executives will not leave our employment and either work for a competitor or otherwise compete with us. Our contracts with airports or airlines may be canceled or not renewed Our revenues are primarily provided from services pursuant to contracts, which are cancelable on short notice at any time, with or without cause. We cannot assure you that existing clients will decide not to terminate us or fail to renew a contract. In addition, consolidation in the airline industry could also result in a loss of customers. Any such termination or failure to renew a contract with us could have a material adverse effect on our results of operations and financial condition. If our relationships with our major customers are impaired, then there may be a material adverse effect on our results of operations and financial condition. Our major customers include airports in Europe and major airlines servicing the United States. The airline industry might encounter difficulties and this may have a material adverse impact on our business. Development of new technology As part of our technology business strategy, we develop technological solutions and systems for financial and other industries and seek other revenue producing business and business opportunities. We cannot assure you that we will be able to develop new systems or develop systems that are commercially viable. Our success in developing and marketing our systems will also depend on our ability to adapt to rapid technology changes in the industry and to integrate such changes into our systems. We cannot assure you that we will be successful in our attempts to change or implement our business strategy. We may not have the expertise to be successful in developing our business in areas that are not related to the security industry. We compete in a highly competitive industry and our competitors may be more successful in developing new technology and achieving market acceptance of their products. 9 Cyber Security Measures We rely on computer systems and information technology in our business and have established security programs for protection.Despite our security measures our systems may be vulnerableto interruption or damage from computer hackings, viruses, worms or other destructive or disruptive software, Process breakdowns, denial of servicer attacks, social engineering or other malicious activities or any combination of the foregoing. Competition Competition in the aviation security and other aviation services industry as well as in the technology industry is intense. Many of our competitors have greater financial, technical and marketing resources. We expect that our competitors will develop and market alternative systems and technologies that may have greater functionality or be more cost effective than the services we provide or the systems that we may develop. If our competitors develop such systems we may not be able to successfully market our systems. Even if we are able to develop systems with greater functionality, which are more cost effective than those developed by our competitors, we may not be able to achieve market acceptance of our systems. Operations in international environments risk The Company is currently engaged in direct operations in numerous countries and is therefore subject to risks associated with international operations (including economic and/or political instability and trade restrictions). Such risks can cause the Company to have significant difficulties in connection with the sale or provision of its services in international markets and have a material impact on the Company's consolidated financial position, results of operations and cash flows. Governmental regulation The aviation security industry is subject to extensive governmental regulation, the impact of which is difficult to predict. The Aviation and Transportation Security Act (the "Security Act") has had a significant negative impact on our aviation security business in the USA. In addition, our ability to successfully market new systems will be dependent upon government regulations over which we have no control. Any existing or new regulation may cause us to incur increased expenses or impose substantial liability upon us. The likelihood of such new legislation is difficult to predict. 10 Legislation designed to protect privacy rights From time to time, personal identity databases and technologies utilizing such databases have been the focus of organizations and individuals seeking to curtail or eliminate the use of personal identity information technologies on the grounds that personal information and these technologies may be used to diminish personal privacy rights. In the event that such initiatives result in restrictive legislation, the market for our products may be adversely affected.In addition, in the event that the Company fails to detect terrorist activity as a result of legislation designed to protect privacy rights, the market for our products may be adversely affected. Licenses for operations A license to operate is required from the airport authority in the airports in which we currently operate. The loss of, or failure to obtain, a license to operate in one or more of such airports could result in the loss of, or the inability to compete for, contracts in the airports in which we have licenses. Poor Economic Conditions Current economic conditions could adversely affect our business. Deterioration in the global economic environment may result in decreased demand for our services. Weakening economic conditions could also affect our customers, which may result in redirection of their request for our reviews. Currency risk A substantial portion of our revenue is generated in foreign countries. We generally retain our income in local currency at the location the funds are received. Since our financial statements are presented in United States dollars, any significant fluctuation in the currency exchange rate between such currency and the United States dollar would affect our results of operations and financial condition. Limitations in price share The market price of our common stock may from time to time be significantly affected by a large number of factors, including, among others, variations in our operating results, the depth and liquidity of the trading market for our shares, and differences between actual results of operations and the results anticipated by investors and securities analysts. Many of the factors which affect the market price of our common stock are outside of our control and may not even be directly related to us. The market price of our common stock may be volatile, which may make it more difficult for you to resell your shares when you want at prices you find attractive. 11 Main shareholders As of December 31, 2015, there are four shareholders who individually hold more than 5% of the Company’s shares. All of them together hold approximately 78.2% of our shares (excluding conversion rights). Their interests could conflict with yours. In addition, significant sales of shares held by them could have a negative effect on our stock price. The MacPherson Trust and Mr. M.J. Atzmon, owns or controls together approximately 57.9% of our issued and outstanding common stock (excluding conversion rights). As a result of such ownership and conversion rights, the MacPherson Trust together with Mr. Atzmon are able to significantly influence and / or control all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions. Such concentration may also have the effect of delaying or preventing a change in control. Mr. Atzmon, the Chairman of the Supervisory Board, disclaims any benefit or interest in the MacPherson Trust. Dividends We do not expect to pay any cash dividends on our common stock in the foreseeable future. Laws in the Netherlands As a Netherlands "Naamloze Vennootschap" (N.V.), public limited liability company, we are subject to certain requirements not generally applicable to corporations organized under the laws of jurisdictions within the United States. Among other things, the authority to issue shares is vested in the general meeting of shareholders, except to the extent such authority to issue shares has been delegated by the shareholders or by the Articles of Association to another corporate body for a period not exceeding five years. The issuance of the common shares is generally subject to shareholder pre-emptive rights, except to the extent that such pre-emptive rights have been excluded or limited by the general meeting of shareholders (subject to a qualified majority of two-thirds of the votes if less than 50% of the outstanding share capital is present or represented) or by the corporate body designated to do so by the general meeting of shareholders or the Articles of Association. Such a designation may only take place if such corporate body has also been designated to issue shares. In this regard, the general meeting of shareholders has authorized our Supervisory Board to issue any authorized and unissued shares at any time up to five years from December 27, 2012, the date of such authorization, and has authorized the Supervisory Board to exclude or limit shareholder pre-emptive rights with respect to any issuance of common shares prior to such date. Such authorizations may be renewed by the general meeting of shareholders from time to time, for up to five years at a time. This authorization would also permit the issuance of shares in an acquisition, provided that shareholder approval is required in connection with a statutory merger (except that, in certain limited circumstances, the board of directors of a surviving company may resolve to legally merge the company). Shareholders do not have pre-emptive rights with respect to shares which are issued against payment other than in cash. On December 27, 2012, at the general meeting of shareholders it was approved to increase the authorized share capital to €15 million or 33,333,334 shares. In addition, it was approved at the shareholders’ meeting that in the event that at least ninety percent of the authorized share capital is issued, the authorized capital of the Company can be increased to €67,5 million or 150,000,000 shares. 12 Our corporate affairs are governed by our Articles of Association and by the laws governing corporations incorporated in the Netherlands. Our public shareholders may have more difficulty in protecting their interests in the face of actions by the Supervisory Board or the Management Board, or their members, or controlling shareholders, than they would as shareholders of a company incorporated in the United States. Pursuant to mandatory Dutch corporate law, adoption of our annual accounts by the general meeting of shareholders does not automatically discharge the Supervisory Board and Management Board and their members from liability in respect of the exercise of their duties for the particular financial year. In order to discharge the Supervisory Board and Management Board and their members from liability a separate resolution thereto needs to be adopted by the general meeting of shareholders (which resolution can be adopted in the same meeting in which the annual accounts will be adopted). Such discharge of the Supervisory Board and the Management Board and their members by the shareholders is subject to the provisions of Dutch law, including provisions relating to liability of members of supervisory boards and management boards upon the bankruptcy of a company pursuant to the relevant provisions of the Dutch Civil Code and is furthermore not absolute and will not be effective as to matters misrepresented or not disclosed to the shareholders. An individual member of the Supervisory Board or the Management Board who can prove that he is not at fault for such an omission or misrepresentation would not be liable. U.S. judgments may not be enforceable in the Netherlands A significant number of our activities are located outside the United States. In addition, members of the Management and Supervisory Boards and certain experts named herein are residents of countries other than the United States. As a result, it may not be possible for investors to effect service of process within the United States upon such persons or to enforce against such persons judgments of courts of the United States predicated upon civil liabilities under the United States federal securities laws. There is no treaty between the United States and the Netherlands for the mutual recognition and enforcement of judgments (other than arbitration awards) in civil and commercial matters. Therefore, a final judgment for the payment of money rendered by any federal or state court in the United States based on civil liability, whether or not predicated solely upon the federal securities laws, would not be directly enforceable in the Netherlands. The party that wishes to enforce such judgment in the Netherlands will have to institute second proceedings before a competent court in the Netherlands in order to obtain a similar decision that is capable of enforcement. A court in the Netherlands will, under current practice, normally issue a judgment incorporating the judgment rendered by the United States court if it finds that (i) the United States court assumed jurisdiction on international recognized grounds, (ii) the judgment was obtained in compliance with principles of due process, (iii) the judgment is final and conclusive and (iv) recognition of the judgment does not contravene the public policy or public order of the Netherlands. We cannot assure you that United States investors will be able to enforce any judgments in civil and commercial matters, including judgments under the federal securities laws against us or members of the Management or Supervisory Board (or certain experts named herein) who are residents of the Netherlands or countries other than the United States. In addition, a court in the Netherlands might not impose civil liability on us or on the members of the Management or Supervisory Boards in an original action predicated solely upon the federal securities laws of the United States brought in a court of competent jurisdiction in the Netherlands. 13 Item 4. Information on the Company Unless the context indicates otherwise, all references herein to the "Company" or "ICTS" include ICTS International N.V., and its subsidiaries. History and Development of the Company Aviation Security and Other Aviation Services Business ICTS is a public limited liability company organized under the laws of The Netherlands in 1992. Our offices are located at Walaardt Sacréstraat 425-4, 1chiphol-Oost, The Netherlands and its telephone number is +31-20-716-3420. In the wake of the events which occurred on September 11, 2001, the Federal Government of the United States, in November, 2001, enacted the Security Act Public Law 107-71. Under the Security Act, entities may provide aviation security services in the United States only if they are owned and controlled at least 75% by U.S. citizens. As a company organized under the laws of the Netherlands, ICTS is not able to comply with the ownership requirements under the Security Act. The Security Act is administered through the TSA. In the fourth quarter of 2002, pursuant to the Security Act, the Federal government through the TSA, took over substantially all of the aviation security operations in U.S. airports. As a result, ICTS, through its wholly owned subsidiary, Huntleigh, provides limited aviation security services in the United States. In 2001 and 2002, ICTS sold substantially all of its European operations in two stages, for an aggregate purchase price of $103 million. As a result of the sale, ICTS fully divested itself at that time from its European operations, except for its operations in the Netherlands and Russia. In February 2005 the Company re-entered the European aviation security market. In March 2005, the Company established a wholly owned subsidiary, I-SEC International Security B.V. (“I-SEC”), under which all the European aviation security activities provided by ICTS are operated. Since then I-SEC established new subsidiaries throughout Europe and the Far East. Technology Business Our technology business is primarily involved in the development and sale of identity security software to financial and other institutions, in Europe and theUnited States. 14 Business Overview General ICTS specializes in the provision of aviation security and other aviation services. Following the taking of its aviation security business in the United States by the TSA in 2002, ICTS through its subsidiary Huntleigh, engages primarily in non-security related activities in the USA. ICTS, through I-SEC International Security B.V. and its subsidiaries supplies aviation security services at airports in Europe and the Far East. ICTS, through AU10TIX Limited (“AU10TIX”) and AU10TIX B.V. (and its subsidiaries) develops technological systems and solutions for financial and other institutions. Business Strategy We are currently pursuing the following business strategy: Aviation Security Operations in Europe and the Far East Through the I-SEC subsidiaries, we supply aviation security to airports, airlines and governments in Europe and the Far East. Other Aviation Services in the U.S. We continue to provide limited security services and non-security aviation services in the U.S. through our subsidiary, Huntleigh. Developing Security Related Technology We are focusing on developing security systems and technology for the financial and other markets. ICTS is using the know-how and expertise it has acquired in the provision of enhanced aviation security services to develop such security systems and technologies. Services Services offered in Europe and the Far East I-SEC specializes in the provision of advanced aviation security services worldwide. These include security consulting and security handling: security profiling, checkpoint screening, hold baggage screening (“HBS”), X-ray operator training and integrated services. 15 The Company benefits from the broad know-how and international operational experience it has acquired in more than two decades of intensive activity in the field of aviation security. I-SEC's management and key personnel are widely recognized in the industry as developers of pioneering aviation security concepts, methods and technologies, focusing primarily on high-risk environments. With its highly skilled and experienced professional staff, supported by proprietary technological innovations, I-SEC is ideally positioned to deliver cost-effective aviation security solutions and services to airlines and airports with varying operational volumes and needs. I-SEC has operations in The Netherlands, Germany, Spain, Italy, Portugal and Russia, and is continuing to expand to other countries in Europe. Additionally, I-SEC currently operates at the five major airports in Japan. Building on its management's strong reputation and on its broad know-how and experience, I-SEC is committed to provide its clients with security services at the highest professional level, while offering unprecedented cost savings, due, in part, to the integration of advanced, proprietary technologies. I-SEC aviation security services Checkpoint screening I-SEC provides trained checkpoint operators and supervisors to airline and airport clients in many countries. The Company trains its staff to perform passenger screening at checkpoints, both efficiently and effectively, fully complying with international and national regulatory requirements on the one hand, and with airline customer service requirements, on the other hand. Hold Baggage Operation (HBS) Regulatory agencies in Europe and the USA require airlines and airports to perform 100% hold baggage screening. I-SEC provides the trained manpower required to carry out these tasks, as well as training services for the airport's own staff. Integrated Services I-SEC provides a wide variety of integrated services, combining security with customer service. These integrated services which combine security processing based on numerous years of experience and expertise, fully complying with all local and international regulatory requirements, with a wide variety of customer service functions, enables airlines to improve customer services while reducing manpower needs and operational costs. 16 Passengers Security Screening I-SEC's unique passenger screening method, developed in the 1980s, has since been upgraded several times, and adapted to comply with amendments in regulatory requirements, as well as with changes in the threat environment and developing needs. Passenger privacy and confidentiality are strictly maintained at all times, in accordance with all relevant regulations issued by both US and EU regulators. Cargo Security I-SEC provides a range of services that focuses on cargo security. Company assessment: Analyzing the cargo security program currently employed; identifying gaps in coverage and points of non-compliance with regulations; and recommending requisite actions. Security program implementation: Planning and implementation of a cargo security program; training the client's management team. Staff training: Training the client's employees to operate in accordance with the relevant security requirements, while maintaining flexibility with regard to course content, scope, duration, location and the number of trainees. I-SEC aviation security training services Training programs and seminars I-SEC's training programs are the product of over 20 years of expertise and experience in the development of training materials covering every aspect of airline and airport security operations and their implementation worldwide. Fourty seven training courses are offered, within the framework of training programs that are modular in nature, and are adapted to meet the specific needs of each client. The courses are constantly being updated to ensure that they cover all relevant material relating to new regulations, new threats, etc. Many of the courses include simulations, role play, situational exercises, case studies, etc. Sophisticated training aids are employed to make the training experience more efficient and interesting, thus ensuring optimal results. 17 I-SEC aviation security consulting services Risk analysis A comprehensive risk analysis is the essential, primary component of any security system. The identification of the risks relevant to the particular site or operation, and their grading according to their potential damage and probability enables to develop the security concept and design the security system that will effectively deal with these risks. I-SEC employs security experts specializing in the performance of risk analyses in a variety of threat environments. When analysing risks, all relevant factors relating to the client, the operation, the environment, and potentially hostile elements are taken into account, to ensure the risks are fully and accurately mapped. Security Concept Development In order to enable the development of a cost-effective security system, that optimally meets the client's specific needs, an aviation security system must be constructed on the basis of a well thought-out security concept, which takes into consideration all relevant aspects and variables. As the development and implementation of a comprehensive security system requires substantial resources, it is crucial that these be invested in the most productive way, in accordance with predetermined priorities. When developing the aviation security concept, I-SEC specialists take into account the results of the risk analysis and the developing and anticipated changes and trends in the threat environment, to arrive at a concept that will be suitable for the predictable future, and easy to adapt in later years. Security system design I-SEC security experts possess broad experience in the design and development of modular, aviation security systems, customized to meet local needs and complying with international standards. Designed systems are both flexible and dynamic in nature, ensuring that any adaptations required to meet changes in the threat environment in the future can be carried out quickly, with minimal investment of effort and funds. System development also covers the definition of needs in the areas of manpower, technical means and advanced technologies, with the aim of attaining the optimal balance, thus maximizing both efficiency and savings in operational and staffing costs. Our experts also assist the client to determine priorities in implementation, as a function of the prioritized needs and the available resources. Assistance in the recruitment of security managers and staff based on predefined standards is also offered. Implementation and assimilation For over two decades, I-SEC specialists have been assisting their clients to implement and assimilate proven work methods and security solutions designed on the basis of extensive know-how and experience, and tailored to meet their specific needs. 18 The client's staff members, at all levels, are trained to perform their relevant tasks, and are provided with ongoing consulting and support to ensure the smooth running of security operations. Security surveys and audits I-SEC's expert security consultants specializes in the performance of airports security surveys, the scope of which is determined together with the client, and can range from individual aspects of airport security to comprehensive, all-encompassing surveys. Special attention is focused on verification of compliance with all applicable regulations and presentation of recommendations regarding any amendments that may be required. Security surveys are particularly important as a step in the upgrading of an existing system – only by accurately mapping the existing system, all its components, strengths and weaknesses, is it possible to determine the required modifications. As security systems are only effective if they continue to address existing and anticipated threats, and to fully comply with international and local regulatory requirements, periodical aviation security audits are of vital importance. I-SEC experts possess vast international experience in the performance of such audits, and recommending steps that must be taken to ensure full compliance and suitability of the aviation security system at all times. Aviation Security Technology In the interest of enabling its client to maintain the required level of security while reducing operational costs, I-SEC utilizes several innovative, proprietary means. Advanced Passenger Screening (APS) is a copyright-protected, proprietary stand-alone rule engine that performs pre-screening of passengers on high-risk flights, based on several sources of information. This system is deployed in Europe and the Far East. DOC-Check is an upgraded, new generation of I-SEC’s proprietary automated Travel documents verification tool that helps combat illegal immigration and serves as a fine-prevention tool for airlines. Employees Quality Management System (EQMS) is a proprietary system used to maintain, monitor and control employees’ information such as training qualifications, level of training, exam results, assessment records, etc. Services offered in the United States Prior to the enactment of the Security Act, Huntleigh was one of the leading providers of security and non-security aviation services in the United States. Huntleigh currently provides limited aviation security services and other separate services at approximately 25 airports in 20 states. The limited security services provided by Huntleigh involve the following: · Charter Flight Screening for Airlines - which includes security check of passengers' body and carry-on items. 19 · Cargo Security Screening - for some international and domestic carriers. · Aircraft Search – Search of the entire aircraft to detect dangerous objects. Each of the non-security services involves one of the following specific job classifications: Agent Services for Airlines Agent services include: passenger service, ground handling, vendor behind counters, passenger service representative (PSR) and baggage service (BSO). Although an agent is a Huntleigh employee, the employee is considered a representative of specific airlines. Guard Services Guard services involve guarding secured areas, including aircraft. Huntleigh as well provides guard services outside of the airport to schools, shopping malls, etc. Queue Monitors Huntleigh provides queue monitors assisting passengers before the checkpoint. Aircraft Cleaning Huntleigh provides employees who perform aircraft cleaning services such as the following: · cleaning the aircraft interior · conducting cabin searches Janitorial Huntleigh provides janitorial services to airline airport offices, airline terminal areas, airline gates, police stations and office buildings. Ramp and other Below the Wing Services Huntleigh provides ramp services that include marshalling the aircraft, towing the aircraft, loading and off-loading baggage on/off aircraft, and Water service, and push back of the aircraft. GSE Maintenance Huntleigh provides mechanics to maintain Ground Service Equipment (“GSE”) in a dedicated GSE Shop. Shuttle Service Huntleigh provides shuttle services to airline crews between hotels and airports. 20 Skycap Services Provider A skycap assists passengers with their luggage. Located at the curbside of the check-in at airports, a skycap checks in passengers' luggage and meets security requirements established by the TSA to screen passengers. A skycap also assists arriving passengers with transporting luggage from the baggage carousel to ground transportation or other designated areas. A skycap also may transport checked baggage from the curbside check-in to the airline counter. Concierge Service involves a skycap monitoring the baggage carousel to ensure that passengers do not remove luggage not belonging to them. Wheelchair attendants Wheelchair attendants transport passengers through the airport in airline and/or Company owned wheelchairs and may also operate electric carts for transporting passengers through the airport. Working closely with the attendants are dispatch agents who monitor requests and assignments for wheelchairs and dispatch the attendants as needed. Baggage Handling Services Huntleigh provides employees who move passengers’ baggage from the check- in counter to screening machines and/or vice versa, as well as moving oversized baggage from check-in to appropriate bag belts. Technological Systems and Solutions The Company, through its subsidiaries, is involved in the development and sales of the technology listed below. APS (Advanced Passenger Screening) The APS is a sophisticated IT system that enables pre-departure analysis of passenger information and is designed to screen airline passengers in a faster and more efficient manner. It was developed based on the extensive experience and knowledge accumulated by the Company’s professionals. I-BOX I-BOX, a unique technological platform developed by the Company, comprises one of the main contributors to the high operational efficiency of the Company and is used as part of our aviation security systems. It is an advanced mobile unit that can be implemented with multiple choices of software packages. The I-BOX provides an unparalleled level of performance while reducing processing times to a minimum, thus eliminating related delays and avoiding inconvenience to the passengers. The I-BOX system has been deployed successfully in various locations around the world providing our customers with enhanced security operations. 21 SARA SARA is an extensive real-time airport security assets management system. It is developed using the latest IT technologies, and provides an unparalleled monitoring and control tool for managing the security personnel and assets deployed in an airport. It can also give additional invaluable data about passenger flow through (security) checkpoints. Front-end Identity Document Authentication and Management System (FDI) FDI automates the authentication of physical ID documents and their conversion to workable digital records. FDI speeds up customer screening and enrollment while meeting the security standards of security- and business-sensitive environments such as airports, border control, financial services, etc. FDI solutions can be used with 3-illumination professional scanners for high security requirements or with regular TWAIN scanners and even mobile devices for standard security requirements,thus enabling broad usability for different markets. Key Features: Hi-Resolution document imaging, auto image optimization, readable + encoded content extraction, photograph extraction, multi-layer identity authentication (according to scanner type), immediate detailed exception alerts, ability to integrate with chip readers and barcode readers, ability to integrate with biometric inputs, ability to query date against databases or watch-lists and ability to operate in stand-alone or networked modes. FDI is relevant for a broad range of commercial and government markets. Key markets for FDI are airports, airlines, bank branches, motor, financing dealerships, HR departments, etc. Back office Identity Document Authentication and Management System (BOS) BOS automates the authentication of ID document image files (i.e. not the physical documents) and their conversion to workable digital records. BOS speeds up customer screening and enrollment in the Customer-Not-Present (CNP) online and mobile space. BOS is the forerunner of 2nd generation technology that offers multi-factor, high-end image tampering forensics and collateral risk-factor processing. BOS is designed to process ID images produced by customers and service providers using mobile devices in sub-optimal conditions. Key features: 100% automated (Click & Go, data entry free), seconds-fast processing‎‎, 3-way, multi-factor authentication( logical data integrity checks, advanced image tampering forensics incl. synthetic ID detection, collateral risk factor checks), detailed actionable exception reporting and superior capacity to handle sub-optimal image qualities. BOS is designed to handle images that originate from any standard imaging device such as mobile phones, tablets, computer cams, etc. BOS is available as cloud (SaaS) or internal service and can be integrated with additional services such as data referencing, address verification, etc. BOS is relevant for a broad range of commercial and government markets. Key markets for BOS are financial services including payments, wallets, money transfer, lending, remittance, online investments, trading & forex, etc. 22 Marketing of Security Systems and Technology We market our technologies by establishing projects with airports, airlines, financial services (including banks, leasing and car financing), telecom,and other existing and potential customers. Discontinued Operations In December 2005, the Company committed to a plan to cease the operations of its entertainment segment in the United States. Accordingly, as of that date, the assets, liabilities and results of operations of the entertainment segment were classified as discontinued operations in the Company's consolidated financial statements. In January 2011, the operations of the entertainment segment were liquidated. In connection with the Company’s settlement of certain assessments with the Internal Revenue Service (“IRS”), the Company recognized in 2013 income of $1.8 million from reversal of accrued expense regarding the settlemnet with the IRS , including interest and penalties, related to its entertainment segment from discontinued operations. During the year ended December 31, 2012, the Company committed to a plan to cease the operations of its subsidiary in France (I-SEC France) and in November 2012 transferred control of the subsidiary to a court-appointed liquidator. The subsidiary provided aviation security services in France. During the year ended December 31, 2012, the Company ceased the operations of its subsidiaries in Romania (I-SEC Romania) and Hungary (I-SEC Hungary), which provided aviation security services in the respective countries. During the year end December 31, 2013, the Company ceased the operations of its subsidiaries in the United Kingdom (I-SEC UK) and Denmark (I-SEC Denmark). In addition, the Company committed to a plan to cease operations of its subsidiary in Belgium (I-SEC Belgium). All of the subsidiaries provided aviation security services in the respective countries. During the year ended December 31, 2014, the Company committed to a plan to cease the operations of its subsidiary in Switzerland (I-SEC Switzerland) which provided aviation security services. Major Customers Revenue from two customers represented 70% of total revenue during the year ended December 31, 2015, of which one customer accounted for 37% and the other customer accounts for 33% of total revenue. Accounts receivable from these two customers represented 64% of total accounts receivable as of December 31, 2015. Revenue from two customers represented 67% of total revenue during the year ended December 31, 2014, of which one customer accounted for 38% of total revenue and the other customer accounted for 29% of total revenue. Accounts receivable from these two customers represented 65% of total accounts receivable as of December 31, 2014. 23 Revenue from two customers represented 52% of total revenue during the year ended December 31, 2013 of which one customer accounted for 42% of total revenue. Accounts receivable from these two customers represented 37% of total accounts receivable as of December 31, 2013. One of the customers mentioned above, has been a principle customer in the last three years. Prior year figures in this disclosure have been adjusted to the customer mergers within the aviation industry. Revenue Revenue in the U.S. Our revenue in the United States during the years 2015, 2014 and 2013 totaled $41.8 million (22% of total revenue), $40 million (23% of total revenue) and $41.6 million (33% of total revenue), respectively. Revenue in Europe, Japan and other locations Our revenue in Europe, Japan and other locations during the years 2015, 2014 and 2013 totaled $145.2 million (78% of total revenue), $132.9 million (77% of total revenue) and $82.9 million (67% of total revenue), respectively. Competition Competition in the aviation security and aviation related services industry as well as in the technology industry is intense. Many of our competitors have greater financial, technical and marketing resources. We expect that our competitors will develop and market alternative systems and technologies that may have greater functionality or be more cost effective than the services we provide or the systems that we may develop. If our competitors develop such systems we may not be able to successfully market our systems. Even if we are able to develop systems with greater functionality, which are more cost effective than those developed by our competitors, we may not be able to achieve market acceptance of our systems because our competitors have greater financial and marketing resources. Aviation Security Regulatory Matters Our aviation security activities are subject to various regulations imposed by authorities and various local and federal agencies having jurisdiction in the serviced area.The Company, on behalf of its clients, is responsible for adherence to such regulations relating to certain security aspects of their activities. The Company is also responsible to prevent passengers without proper travel documentation from boarding a flight, thereby avoiding fines otherwise imposed on its clients by immigration authorities. We are subject to random periodic tests by government authorities with regard to the professional level of its services and training. Any failure to pass such a test may result in the loss of a contract or a license to perform services or a fine or both. In the airports in which we operate, a license to operate is required from the respective airport authority. The Company currently holds the licenses required to operate in such locations. Climate Change Regulation Our business is not affected directly or indirectly in any way by existing and pending, local, state, regional, federal or international legal requirements and agreements related to climate change. 24 Organizational Structure The following are the active subsidiaries of ICTS as of December 31, 2015: I-SEC Global Security B.V. (The Netherlands - 100%) and its wholly-owned subsidiaries: I-SEC International Security B.V. (The Netherlands - 100%), which holds the shares of: Procheck International B.V. (The Netherlands - 100%) I-SEC Nederland B.V. (Netherlands - 100%) I-SEC Advanced Systems B.V. (Netherlands - 100%) I-SEC Russia LLC (Russia - 100%) I-SEC Spain Services Management S.L. ( Spain - 100%) I-SEC Spain Security Management S.L. (Spain - 100%) I-SEC Italy (Italy - 100%) I-SEC Services Italia s.r.l. (Italy – 100%) I-SEC Japan K.K. (Japan - 100%) I-SEC International Security Portugal (Portugal - 100%) I-SEC Germany GmbH (Germany - 100%) which holds the shares of: I-SEC Deutsche Luftsicherheit GmbH (Germany - 100%) I-SEC Nord GmbH (Germany - 100%) ICTS USA, Inc. (New York - 100%) which holds the shares of: Huntleigh USA, Corp. (New York - 100%) AU10TIX B.V. (The Netherlands - 100%, formerly I-SEC Technologies B.V.) which holds the shares of: 10TIX Authentication and Identification Advanced Systems Ltd. (Israel – 100%) AU10TIX Limited ( Cyprus – 100%) 25 Property, Plant and Equipment The Companyleases certain premises under various operating leases. Future minimum lease payments under such operating leases are as follows: Year ended December 31, $ $ Rent expense for the years ended December 31, 2015, 2014 and 2013 is $3.4 million, $3.3 million and $1.7 million, respectively. Item 5. Operating and Financial Review and Prospects This section contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 concerning our business, operations and financial condition. All statements other than statements of historical facts included in this annual report on Form 20-F regarding ICTS's strategy, future operations, financial position, costs, prospects, plans and objectives of management are forward-looking statements. When used in this annual report on Form 20-F the words "expect", "anticipate", "intend", "plan", "believe", "seek", "estimate", and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Because these forward-looking statements involve risks and uncertainties, actual results could differ materially from those expressed or implied by these forward-looking statements for a number of important reasons, including those discussed under "Risk Factors" and elsewhere in this annual report on Form 20-F. We cannot guarantee any future results, levels of activity, performance or achievements. The forward-looking statements contained in this annual report on Form 20-F represent management's expectations as of the date of this annual report on Form 20-F and should not be relied upon as representing ICTS's expectations as of any other date. Subsequent events and developments will cause management's expectations to change. However, while we may elect to update these forward-looking statements, ICTS specifically disclaims any obligation to do so, even if its expectations change. Overview The Company operates in three reportable segments (a) corporate (b) airport security and other aviation services and (c) technology. The corporate segment does not generate revenue and contains primarily non-operational expenses. The airport security and other aviation services segment provide security and other services to airlines and airport authorities, predominantly in Europe and the United States. The technology segment is predominantly involved in the development and sale of identity security software to financial and other institutions, in Europe and the United States. All inter-segment transactions are eliminated in consolidation. The accounting policies of the segments are the same as the accounting policies of the Company as a whole. 26 Critical Accounting Policies The consolidated financial statements have been prepared in accordance with U.S. GAAP. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Actual results could differ from those estimates. Our critical accounting policies that require the use of judgment and estimates are listed below. Please refer to Note 2 of ICTS's consolidated financial statements included in this Annual Report for the year ended December 31, 2015 for a summary of ICTS's significant accounting policies. Accounts Receivable Accounts receivable represent amounts due to the Company for services rendered and are recorded net of an allowance for doubtful accounts. The allowance for doubtful accounts is based on historical collection experience, factors related to a specific customer and current economic trends.The Company writes off accounts receivable against the allowance for doubtful accounts when the balance is determined to be uncollectible. Long-Lived Assets The Company reviews long-lived assets, other than goodwill, for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. The Company assesses recoverability by determining whether the net book value of the related asset will be recovered through the projected undiscounted future cash flows of the asset. If the Company determines that the carrying value of the asset may not be recoverable, it measures any impairment based on the fair value of the asset as compared to its carrying value. Contingent Liabilities The Company is subject to various investigations, claims and legal proceedings covering a wide range of matters that arise in the normal course of its business activities. Liabilities for such contingencies are recognized when: (a) information available prior to the issuance of the consolidated financial statements indicates that it is probable that a liability had been incurred at the date of the consolidated financial statements and (b) the amount of loss can reasonably be estimated. Stock-Based Compensation Stock-based compensation to employees, including stock options, are measured at the fair value of the award on the date of grant based on the estimated number of awards that are ultimately expected to vest. The compensation expense resulting from stock-based compensation to management and administrative employees is recorded over the vesting period of the award in selling, general and administrative expense on the accompanying consolidated statements of operations and comprehensive income (loss). Compensation expense resulting from stock based compensation to operational employees is recorded over the vesting period of the award in cost of revenue. Stock-based compensation issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the stock-based compensation, whichever is more readily determinable. 27 Revenue Recognition Revenue is recognized as services are rendered based on the terms contained in the Company’s contractual arrangements with customers, provided that services have been rendered, the fee is fixed or determinable, and collection of the related receivable is reasonably assured. Income Taxes The Company accounts for income taxes using the liability method. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that includes the enactment date. A valuation allowance is established when realization of net deferred tax assets is not considered more likely than not. Uncertain income tax positions are determined based upon the likelihood of the positions being sustained upon examination by taxing authorities. The benefit of a tax position is recognized in the consolidated financial statements in the period during which management believes it is more likely than not that the position will not be sustained. Income tax positions taken are not offset or aggregated with other positions. Income tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of income tax benefit that is more than 50 percent likely of being realized if challenged by the applicable taxing authority. The portion of the benefits associated with income tax positions taken that exceeds the amount measured is reflected as income taxes payable. 28 Results of Operations The following table summarizes our results of operations for the years ended December 31, 2015, 2014 and 2013: (U.S. Dollars in Thousands) Year ended December 31, Revenue $ $ $ Cost of revenue GROSS PROFIT Operating expenses: Research and development Selling, general and administrative Forgiveness of debt - - ) Total operating expenses OPERATING INCOME (LOSS) ) ) Other income (expenses), net ) ) INCOME (LOSS) BEFORE INCOME TAX BENEFIT (EXPENSE) ) ) Income tax benefit(expense) ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) Income (loss) from discontinued operations - ) NET INCOME (LOSS) $ ) $ $ ) The following table sets forth, for the annual periods indicated, certain results of operations data as a percentage of revenue for the years ended December 31, 2015, 2014 and 2013: Year ended December 31, Revenue % % % Cost of revenue % % % Gross profit % % % Research and development expenses % % % Selling, general and administrative expenses % % % Forgiveness of debt % % )% Total operating expenses % % % Operating income (loss) )% % )% Other income (expense), net )% % )% Income (loss) before income tax benefit (expense) )% % )% Income tax benefit (expense) )% )% % Income (loss) from continuing operations )% % )% Income (loss) from discontinued operations )% )% % Net income (loss) )% % )% 29 The following table sets forth, for the annual periods indicated, revenue generated by country: (U.S. Dollars in Thousands) Year ended December 31, United States of America $ $ $ Netherlands Germany Other Total $ $ $ Year Ended December 31, 2015 Compared to Year Ended December 31, 2014 Revenue Total revenue increased from $172.9 million in 2014 to $187.0 million in 2015. Revenue generated in the Netherlands was $72.2 million in 2015 compared to $69.7 million in 2014. The increase in revenue generated in the Netherlands was primarily a result of additional services provided to Schiphol Airport. The average exchange rate Euro-Dollar went down by 16.5%. Revenue generated in the Netherlands in 2015 based on the 2014 exchange rate would have totaled $86.4 million compared to $72.2 million according to the current exchange rate. Revenue generated in Germany was $61.8 million in 2015 compared to $49.8 million in 2014. The increase in revenue generated in Germany was primarily a result of additional services provided to Frankfurt Airport. The average exchange rate Euro-Dollar went down by 16.5%. Revenue generated in Germany in 2015 based on the 2014 exchange rate would have totaled $74.0 million compared to $61.8 million according to the current exchange rate. Revenue generated in the United States of America was $41.8 million compared to $40.0 million in 2014. The increase of revenue generated in the United States was primarily a result of additional services provided to different customers and increases in prices of certain services provided by the Company. Revenue outside the Netherlands, Germany and the United States totaled $11.2 million compared to $13.5 million in 2014. The decrease in revenue from other locations was primarily a result of fewer services required by customers in certain locations. Cost of revenue Cost of revenue increased from $152.2 million or 88.0% in 2014 to $167.8 million or 89.7%. Increases from $152.2 million to $167.8 million relates primarily to increase in revenues in the Netherlands and Germany and costs relating to the extended contracts in those countries. In addition, in August 2015, following a decision of the State Supreme Court of Washington regarding increase of the minimum wages for the town of SeaTac, Washington, effective January 1, 2014, the Company recorded an accrual for this liability of which $3.0 million is expensed in cost of revenue. 30 Research and Development expenses (“R&D”) R&D expenses increased from $2.2 million or 1.3% in 2014 to $2.6 million or 1.4% in 2015. The increase relates mostly to increases in the number of employees working in our technology segment. Selling, General and Administrative Expenses (“SG&A”) SG&A expenses increased from $17.3 million or 10.0% in 2014 to $20.4 million or 10.9% in 2015. The increase from 10.0% in 2014 to 10.9% in 2015 is mostly a result of bonuses to certain officers in 2015 totaling $1.6 million compared to $0 in 2014. Other income (expense), net Other income (expense), net totaled $(0.8) million in 2015 compared to $0.4 million in 2014. Interest expense to a related party increased from $2.3 million in 2014 to $2.6 million in 2015. Borrowings from a related party continued to increase during the year 2015 thus increasingthe interest expense related to that loan. Interest expense and bank charges increased from $1.1 million in 2014 to $1.4 million, mostly because of an increase of usage of the lines of credit in Europe and the United States. Foreign currency gain in 2015 totaled $3.1 million in 2015 compared to $3.7 million in 2014. During 2015 the exchange rate between the Dollar and the Euro dropped from 1.21 Dollar per Euro as of December 31, 2014 to 1.09 Dollar per Euro as of December 31, 2015, a decrease of approximately 10%. As substantial balances of the Company’s liabilities are in Euro’s, the Company recorded a foreign currency gain in 2015. In 2014 the exchange rate between the Dollar and the Euro decreased by 12% which created higher foreign currency profit. Income Tax Benefit (Expense) The Company had income tax expense of $(0.1) million both in 2015 and 2014. Year Ended December 31, 2014 Compared to Year Ended December 31, 2013 Revenue Total revenue increased from $124.5 million in 2013 to $172.9 million in 2014. Revenue generated in the Netherlands was $69.7 million in 2014 compared to $56.6 million in 2013.The increase in revenue generated in the Netherlands was primarily a result of additional services provided to Schiphol Airport. The effect of the exchange rates on 2014 revenue compared to 2013 was not significant. 31 In June 2013, the Company acquired an entity in Germany that provides aviation security services. Revenue generated in Germany was $49.8 million in 2014 compared to $13.0 million in 2013 (since date of acquisition until December 31, 2013). Revenue in the United States decreased from $41.6 million in 2013 to $40.0 million in 2014 due to decreased services provided as well as the loss of certain contracts. Revenue outside the United States, the Netherlands and Germany totaled to $13.5 million in 2014 compared to $13.3 in 2013. Cost of Revenue Cost of revenue increased from $109 million or 87.5% in 2013 to $152.2 million or 88.0% in 2014. Cost of revenue was fairly consistent at 87.5% of revenue in 2013 compared to 88.0% in 2014. Increases from $109 million in 2013 to $152.2 million in 2014 relates primarily to an increase in revenues in the Netherlands and Germany. Research and Development expenses (“R&D”) R&D expenses were fairly consistent at $2.2 million both in 2014 and 2013. Selling, General and Administrative Expenses (“SG&A”) SG&A expenses increased from $16.9 million or 13.6% in 2013 to $17.3 million or 10.0% in 2014. SG&A was fairly consistent at $16.9 million in 2013 compared to $17.3 million in 2014. Decrease from 13.6% of revenue in 2013 to 10.0% of revenue in 2014 is a result of increases in revenues primarily in the Netherlands and Germany. Forgiveness of debt During the year ended December 31, 2013, the Company reversed certain accounts payable in the amount of $1.3 million as the Company believes it is no longer obligated for these accounts payable. Other income (expense), net Other income (expense), net totaled $0.4 million in 2014 compared to $(4.0) million in 2013. Interest expense to a related party was fairly consistent from $2.3 million in 2014 compared to $2.2 million in 2013. Borrowings from a related party, including accrued interest, increased from $36.6 million in 2013 to $38.5 million in 2014. Interest related to the related party debt is expected to increase in the future as borrowings from the related party are expected to increase. Interest expense and bank charges were fairly consistent at $1.1 million both in 2014 and 2013. 32 Interest income related to uncertain tax positions totaled $0 million in 2014 compared to income of $0.3 million in 2013. Interest income in 2013 resulted from the Company’s reversal of an accrued expense following asettlement with the IRS. Foreign currency gain (loss) in 2014 totaled $3.7 million compared to $(1.0) million in 2013. During 2014 the exchange rate between the Dollar and the Euro dropped from 1.38 Dollar per Euro as of December 31, 2013 to 1.21 Dollar per Euro, a decrease of approximately 12%. As substantial balances of the Company’s liabilities are in Euros, the Company recorded a foreign currency gain in 2014. In 2013 the exchange rate between the Dollar and the Euro increased from 1.32 Dollar per Euro to 1.38, which created a foreign currency loss. Income Tax Benefit (Expense) The Company had income tax expense of $(0.1) million in 2014 compared to an income tax benefit of $1.0 million in 2013. The income tax benefit in 2013 relates primarily to the reversal of an accrued expense following a settlement of debt with the IRS, creating an income tax benefit of $1.1 million. This tax benefit was offset with $(0.1) million tax expense which relates primarily to certain profitable subsidiaries in Europe and the Far East, similar to the income tax expense of $(0.1) in 2014. Income (Loss) from Discontinued Operations Loss from discontinued operations in 2014 of $0.1 million relates primarily to discontinued operations of European subsidiaries. Income from discontinued operations in 2013 of $1.9 million relates primarily to the reversal of accrued expense following a settlement of certain income tax assessments with the IRS related to the discontinued entertainment segment. 33 The following table sets forth, for the annual periods indicated, certain financial data related to the Company’s reportable segments. Airport Security and Other Aviation Corporate Services Technology Total Year ended December 31, 2015: Revenue $
